DETAILED ACTION
This office action is in response to remarks filed on 04/25/2022. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez US 20180136999 A1 (Hereinafter “Fernandez”), in view of Haas US 20180367073 A1 (Hereinafter “Haas”). 
Regarding Claim 1, Fernandez teaches a method comprising: 
receiving, at a controller/driver (Fig. 1, 100), a signal (Fig. 1, 103) from a magnetic field sensor (Fig. 1, 102), wherein the signal has a first voltage range (Fig. 5, between 506-514) corresponding to a valid high state (Fig. 5, OUTPUT HIGH) and a second voltage range (Fig. 5, 514-508) corresponding to a valid low state (Fig. 5, OUTPUT LOW); 
processing (Fig. 1, 104) the received signal from the magnetic field sensor to determine whether the received signal has a voltage level within the first or second voltage ranges; 
generating (Fig. 1, 108) an output signal (Fig. 1, 110) having a state based on the whether the received signal has a voltage level within the first or second voltage ranges.
Fernandez does not expressly disclose a motor controller/driver, a magnetic field sensor positioned in relation to a motor,
However, Haas teaches a motor controller/driver (Haas fig. 1, 22), a magnetic field sensor (Haas fig. 1, 70) positioned in relation to a motor (Haas fig. 1, 14),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a motor controller/driver, a magnetic field sensor positioned in relation to a motor as taught by Haas in the sensor system of Fernandez, for the purpose to sense position or movement on applications that use electric motors such as EV’s.
	Regarding Claim 2, Fernandez in view Haas teach the method according to claim 1, further including processing the received signal from the magnetic field sensor to determine whether the received signal has a voltage level corresponding to a safe state (Fernandez [0032] Controller 106′ receives digital signal 211. Controller 106′ may also receive fault signals 217 from fault detector 112′. Fault detector 112′ may generally detect error conditions of sensor system 100′ and communicate fault condition(s) to controller 106′ via fault signals 217. In some embodiments, fault detector 112′ may detect error conditions of sensor system 100′. For example, fault detector 112′ may detect when output levels of Hall elements 202a and 202b are outside of an expected or valid range).
	Regarding Claim 3, Fernandez in view of Haas teach the method according to claim 2, wherein the voltage level corresponding to a safe state is a voltage level above the first voltage range (Fernandez Fig. 5, 506).
	Regarding Claim 4, Fernandez in view of Haas teach the method according to claim 1, wherein first voltage range corresponds to percentages of a supply voltage (Fernandez [0034] In the illustrative embodiment shown in FIG. 2, output transistor 216 operates to allow output signal 110′ to charge from supply voltage V.sub.SUP through resistor 218 (e.g., when output transistor 216 is off) to achieve a logic-high voltage level (e.g., approximately V.sub.SUP)).
	Regarding Claim 5, Fernandez in view of Haas teach the method according to claim 1, wherein the magnetic field sensor comprises at least one magnetic field sensing element (Fernandez [0031], For embodiments in which magnetic field sensing elements 202a and 202b are Hall effect elements, signal processing block 104′ may chop (or current spin) the Hall effect elements to reduce apparent offset voltages of Hall elements 202a and 202b).
	Regarding Claim 6, Fernandez in view of Haas teach the method according to claim 1, wherein the magnetic field sensor comprises a Hall effect latch (Fernandez [0031], For embodiments in which magnetic field sensing elements 202a and 202b are Hall effect elements, signal processing block 104′ may chop (or current spin) the Hall effect elements to reduce apparent offset voltages of Hall elements 202a and 202b).
	Regarding Claim 7, Fernandez in view of Haas teach the method according to claim 1, further including measuring current draw by the magnetic field sensor (Fernandez [0019] In embodiments where sensor system 100 is deployed in a vehicle, sensor system 100 may be employed to monitor operating parameters such as current).
	Regarding Claim 8, Fernandez in view of Haas teach the method according to claim 7, further including identifying open and/or short circuits of the magnetic field sensor based on the current draw (Fernandez [0038] As will be described, the open or short circuit conditions may be detected due to output controller 214 controlling the current and/or voltage of output control signal 215 in order to control the saturation level of output transistor 216).
Regarding Claim 9, Fernandez in view of Haas teach the method according to claim 1, further including connecting the output signal to a remote controller for alerting the system of faults associated with the magnetic field sensor (Fernandez [0021], Output signal 110 may be communicated to one or more remote devices (not shown) coupled to sensor system 100).
Regarding Claim 10, Fernandez in view of Haas teach the method according to claim 9, further including receiving and processing signals from further magnetic field sensors positioned in relation to the motor (Fernandez [0020], analog sensors 102 may include one or more magnetic field sensors to sense the position and/or movement of a ferromagnetic target object (not shown)).
Regarding Claim 11, Fernandez teaches a controller/driver integrated circuit package (Fig. 1, 100), comprising: 
an input to receive a signal from a magnetic field sensor (Fig. 1, 102), wherein the signal (Fig. 1, 103) has a first voltage range (Fig. 5, between 506-514) corresponding to a valid high state (Fig. 5, OUTPUT HIGH) and a second voltage range (Fig. 5, 514-508) corresponding to a valid low state (Fig. 5, OUTPUT LOW); 
a diagnostic module (Fig. 1, 104) configured to process the received signal from the magnetic field sensor to determine whether the received signal has a voltage level within the first or second voltage ranges; and 
an output module (Fig. 1, 108) to generate an output signal (Fig. 1, 110) having a state based on the whether the received signal has a voltage level within the first or second voltage ranges.
	Fernandez does not expressly disclose a motor controller/driver integrated circuit package, a magnetic field sensor positioned in relation to a motor,
However, Haas teaches a motor controller/driver (Haas fig. 1, 22), a magnetic field sensor (Haas fig. 1, 70) positioned in relation to a motor (Haas fig. 1, 14),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a motor controller/driver, a magnetic field sensor positioned in relation to a motor as taught by Haas in the sensor system of Fernandez, for the purpose to sense position or movement on applications that use electric motors such as EV’s.
Regarding Claim 12, Fernandez in view of Haas teach the motor controller/driver integrated circuit package according to claim 11, wherein the diagnostic module is further configured to process the received signal from the magnetic field sensor to determine whether the received signal has a voltage level corresponding to a safe state (Fernandez [0032] Controller 106′ receives digital signal 211. Controller 106′ may also receive fault signals 217 from fault detector 112′. Fault detector 112′ may generally detect error conditions of sensor system 100′ and communicate fault condition(s) to controller 106′ via fault signals 217. In some embodiments, fault detector 112′ may detect error conditions of sensor system 100′. For example, fault detector 112′ may detect when output levels of Hall elements 202a and 202b are outside of an expected or valid range).
Regarding Claim 13, Fernandez in view of Haas teach the motor controller/driver integrated circuit package according to claim 12, wherein the voltage level corresponding to a safe state is a voltage level above the first voltage range (Fernandez Fig. 5, 506).
Regarding Claim 14, Fernandez in view of Haas teach the motor controller/driver integrated circuit package according to claim 11, wherein first voltage range corresponds to percentages of a supply voltage (Fernandez [0034] In the illustrative embodiment shown in FIG. 2, output transistor 216 operates to allow output signal 110′ to charge from supply voltage V.sub.SUP through resistor 218 (e.g., when output transistor 216 is off) to achieve a logic-high voltage level (e.g., approximately V.sub.SUP)).
Regarding Claim 15, Fernandez in view of Haas teach the motor controller/driver integrated circuit package according to claim 11, wherein the magnetic field sensor comprises at least one magnetic field sensing element (Fernandez [0031], For embodiments in which magnetic field sensing elements 202a and 202b are Hall effect elements, signal processing block 104′ may chop (or current spin) the Hall effect elements to reduce apparent offset voltages of Hall elements 202a and 202b).
Regarding Claim 16, Fernandez in view of Haas teach the motor controller/driver integrated circuit package according to claim 11, wherein the magnetic field sensor comprises a Hall effect latch (Fernandez [0031], For embodiments in which magnetic field sensing elements 202a and 202b are Hall effect elements, signal processing block 104′ may chop (or current spin) the Hall effect elements to reduce apparent offset voltages of Hall elements 202a and 202b).
Regarding Claim 17, Fernandez in view of Haas teach the motor controller/driver integrated circuit package according to claim 11, wherein the diagnostic module is further configured to measure current draw by the magnetic field sensor (Fernandez [0019] In embodiments where sensor system 100 is deployed in a vehicle, sensor system 100 may be employed to monitor operating parameters such as current).
Regarding Claim 18, Fernandez in view of Haas teach the method according to claim 17, wherein the diagnostic module is further configured to identify open and/or short circuits of the magnetic field sensor based on the current draw (Fernandez [0038] As will be described, the open or short circuit conditions may be detected due to output controller 214 controlling the current and/or voltage of output control signal 215 in order to control the saturation level of output transistor 216).
Regarding Claim 19, Fernandez in view of Haas teach the motor controller/driver integrated circuit package according to claim 11, wherein the motor controller/driver integrated circuit package is connected to a remote controller for alerting the system of faults associated with the magnetic field sensor (Fernandez [0021], Output signal 110 may be communicated to one or more remote devices (not shown) coupled to sensor system 100).
Regarding Claim 20, Fernandez in view of Haas teach the motor controller/driver integrated circuit package according to claim 11, wherein the diagnostic module is further configured to receive and process signals from further magnetic field sensors positioned in relation to the motor (Fernandez [0020], analog sensors 102 may include one or more magnetic field sensors to sense the position and/or movement of a ferromagnetic target object (not shown)).
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Applicant argues Fernandez is silent with respect to a signal within the two identified ranges, and silent with respect to how a signal within the two identified ranges would be handled by the system, Fernandez cannot and does not teach "wherein the signal has a first voltage range corresponding to a valid high state and a second voltage range corresponding to a valid low state."
However, for clarity, Fernandez teaches in paragraph [0051] “output high logic level 506 and output low logic level 508 may be separated by voltage range 512. In some embodiments, an intermediate voltage within voltage range 512 may also be employed to communicate a specific fault condition. Such an intermediate voltage is shown in FIG. 5 as fault middle logic level 514.”  This means voltage range 512 can be broken into two parts, 506-514 for voltage high, and 514-508 for voltage low. It is suggested to be more specific and define range. As of right now, first voltage range can broadly be interpreted as 1 for high state and second state can be broadly interpreted as 0 for low state.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846